 

 

 

 

 

USDC SDNY |
BOCUNS
Rep rete rae “9 +

UNITED STATES DISTRICT COURT pi SCAT SS STLED
SOUTHERN DISTRICT OF NEW YORK l be

| (org
CRAWFORD, [henner eee I — ||

Plaintiff,

16 Civ. 9137 (LAP)
~against-
ORDER

 

EXLSERVICE.COM, LLC, et al.,

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Before the Court is Defendants’ motion to reconsider its
decision to permit Nancy Saltzman, Esq., former General Counsel
of the corporate defendant, to testify at trial concerning,
inter alia, her personal knowledge concerning discriminatory
conduct or practices during her tenure at EXL. Because
Defendants have not proffered any facts or law which the Court
overlooked in making its determination (but instead merely
rehash their prior arguments,) the motion [dkt. no. 128] is
denied.

With respect to Plaintiff's motion to quash Defendants’
November 26, 2019 deposition subpoena to Ms. Saltzman [dkt. no.
130], that motion is granted. As pointed out in Plaintiff’s
counsel’s November 26 letter, Defendants have long been on
notice of Plaintiff’s position that Ms. Saltzman had information
about Defendants’ alleged discrimination, harassment, or
retaliation. Instead of taking her deposition during the period

of fact discovery, Defendants apparently decided to move to

1

 

 
preclude her as a witness instead. Having lost that motion,
Defendants now seek to burden everyone involved by seeking Ms.
Saltzman’s deposition on three days’ notice for the day after
Thanksgiving and the Friday before the Monday trial. All of
this is too late. Defendants have made their bed and now they
have to lie in it. Accordingly, the motion to quash the
subpoena [dkt. no. 130] is granted.

For the same reasons, Defendants’ request to call “at
least” the seven witnesses listed in their November 26 letter
[dkt. no. 128] to testify in response to Ms. Saltzman’s
testimony is denied.

For the same reasons, Defendants’ request to adjourn the
trial date [dkt. no. 128] is also denied.

SO ORDERED.

Dated: New York, New York
November 4/7, 2019

Yyitle ) (10s

LORETTA A. PRESKA
Senior United States District Judge

   
 

 

 

 
